ROBERTSON, Presiding Judge.
This appeal is from the denial of a Rule 60(b)(4), Alabama Rules of Civil Procedure, motion. This is the second appeal of the denial of a Rule 60(b) motion in this case. See Thompson v. Devoe, 611 So.2d 1081 (Ala. Civ.App.1992).
In this motion, Larry Thompson contends that he is entitled to relief from judgment *464because of ineffective service. After a review of the record, we cannot hold that the trial court committed an abuse of discretion in failing to grant the Rule 60(b)(4) motion. Wilson v. Cox, 589 So.2d 723 (Ala.1991). The judgment of the trial court is affirmed.
AFFIRMED.
THIGPEN and YATES, JJ., concur.